Exhibit 10.4

 

SEVERANCE AGREEMENT

 

This Severance Agreement (“Agreement”) is entered into as of this 11th day of
April, 1996, by and between the National Consumer Cooperative Bank, a banking
corporation organized under the laws of the United States (“the Bank”) , and
Charles E. Snyder, a resident of Virginia.

 

Mr. Snyder has been employed by the Bank as its President and Chief Executive
Officer since January, 1992, and previously was Chief Financial Officer. During
the period of his service as President, the Bank’s financial condition, services
to members, and reputation in the financial community have improved
substantially from prior periods, and the Bank desires to provide continued
incentives for Mr. Snyder’s continued service as its President.

 

In consideration of the incentives provided herein, Mr. Snyder is agreeable to
continue to serve as President and Chief Executive Officer of the Bank.

 

It is therefore agreed as follows:

 

1.                                 Employment. The Bank agrees to continue to
employ Mr. Snyder as its President and Chief Executive Officer, and Mr. Snyder
agrees to continue to serve the Bank in that capacity, beginning as of the date
of this Agreement and continuing until such employment is terminated by either
party as provided in this Agreement.

 

2.                                 Performance. During the term of his
employment with the Bank, Mr. Snyder shall devote all of the time, attention,
skill and efforts to the performance of his duties for and on behalf of the Bank
and its subsidiaries as is customary for a Chief Executive Officer of a
financial institution of the size of the Bank and such subsidiaries.

 

3.                                 Compensation.  The Bank shall pay Mr. Snyder,
during the term of his employment, such salary, incentive compensation, and
related employee benefits as the Board may reasonably determine, from time to
time.

 

4.                                 Termination.

 

(a)                                       In the event of termination of Mr.
Snyder’s employment as President of the Bank for any reason other than (i) the
Bank’s Termination For Cause of Mr. Snyder, as defined in Section 9 (b) , or
(ii) Mr. Snyder’s Unilateral Voluntary Resignation, as defined in Section 9(d),
the Bank shall provide to Mr. Snyder 30 days advance written notice of such
termination and shall provide to Mr. Snyder a Severance Benefit during a period
(the “Benefit Period”) expiring 18 months after the date of termination as
stated in the Bank’s notice to Mr. Snyder; provided, however, that the Severance
Benefit shall, in any event, be modified as of the effective date of Mr.
Snyder’s employment in a New Executive Position, as provided in paragraph 9(b)
of this Agreement. In consideration of the payment of the Severance Benefit, Mr.
Snyder will execute, upon the request of the Bank, a mutual release under which
he releases any

 

--------------------------------------------------------------------------------


 

other obligations, with the exception of any deferred compensation earned by
him, that the Bank owes or may owe him arising out of his services as President
and Chief Executive Officer, and the Bank releases any claims that it has or may
have against him arising out of such services.

 

(b)                                      This Agreement shall terminate
immediately upon the death or disability of Mr. Snyder. For purposes of this
Agreement, Mr. Snyder shall be deemed to be disabled when he has become unable,
by reason of physical or mental disability, satisfactorily to perform his duties
for a period, after the expiration of any sick leave accumulated by Mr. Snyder,
of 90 consecutive days or for a total period in any year of 120 days, in either
case as reasonably determined by, or to the reasonable satisfaction of, the
Board of Directors of the Bank. The Bank shall provide prompt written notice to
Mr. Snyder of such determination. In the event of termination by reason of
disability, the Benefit Period for the Severance Benefit shall expire 18 months
after the first day in which the inability satisfactorily to perform occurred
(the “Disability Date”). In the event that, at the date of termination by reason
of disability, the Bank has in effect any other disability benefits for which
Mr. Snyder would qualify, any Severance Benefits hereunder shall be reduced by
the amount of any disability benefits actually received by Mr. Snyder under such
other disability coverage.

 

5.                                 Severance Benefit. The Severance Benefit
under this Agreement shall include the following:

 

(a)                             For a 6 month period after termination by the
Bank, under Section 4(a) or after the Disability Date, (i) Mr. Snyder’s salary
at a rate (the “Effective Rate”) equal to the greater of his salary (including
deferred compensation) in effect at the time of notice of termination of
employment or, in the event that his salary has been reduced within 60 days
prior to termination, his salary in effect immediately prior to such reduction;
(ii) Accruals, as defined herein, in effect at the time of such termination;
(iii) converge under medical, dental and life insurance benefits in effect at
the time of such termination; provided, however, that for purposes of Section
4980B(f) (3) of the Internal Revenue Code and Section 603 of ERISA, the
“qualifying event” with respect to Mr. Snyder shall be deemed to occur on the
date upon which such coverage ceases pursuant to this Section 5(a) (iii); and
(iv) an amount equal to the cost to the Bank of providing pension benefits
(including employee 401K plan benefits and any similar employee benefits adopted
by the Bank for employees after the date of this Agreement) in effect at the
time of such termination as if Mr. Snyder continued his employment for such 6
month period; provided, however, that, if Mr. Snyder and the Bank mutually agree
to a lump sum payment of the remaining portion of the Severance Benefit at any
time during the Benefit Period, then the Bank’s payment of such lump sum payment
shall be accepted by Mr. Snyder as a full and complete satisfaction of all
obligations of the Bank, under this Agreement and under any other Bank policies
relating to employee severance, to pay any Severance Benefit.

 

(b)                            After expiration of the 6 month period, the Bank
shall make monthly salary payments to Mr. Snyder based upon the Effective Rate
for an additional period of twelve consecutive months (subject, however, to the
proviso of paragraph 5(a) of this Agreement).

 

6.                                 Resignation. In the event of a Unilateral
Voluntary Resignation by

 

2

--------------------------------------------------------------------------------


 

Mr. Snyder, Mr. Snyder agrees to provide nine months’ advance written notice to
the Bank of such Unilateral Voluntary Resignation. In the absence of any breach
of the terms of this Agreement, the Bank shall provide to Mr. Snyder a
resignation allowance in the amount of one year’s salary at the Effective Rate,
payable in three equal annual payments on the first, second and third
anniversaries of the date of such Unilateral Voluntary Resignation.

 

7.                                 Non-Competition. Mr. Snyder agrees, during
the period of three years beginning on the date of termination of his employment
(the “Restricted Period”) (a) not to acquire a substantial ownership interest in
or to become employed or to act on behalf of any entity as an independent
contractor in any form that is reasonably determined to be in direct competition
with the Bank, including, without limitation, the providing or arranging of
blanket loans to housing cooperatives or the public or private securitization
thereof or the securitization of loans in a manner similar to the Bank’s Capital
Markets Assurance Corporation (“Cap Mac”) securitization; (b) not to entice or
induce any officer of the Bank (including any of its affiliates) to leave the
Bank for the purpose of engaging in a business that is or will become a direct
competitor of the Bank; and (c) not to divulge trade secrets or any other
confidential information of material significance to the Bank’s business
operations.

 

8.                                 Consultation. During the Restricted Period
Mr. Snyder agrees to provide consulting services to the Bank, at the specific
reasonable written requests of the Bank, for a period of no more than 15 days
(or portions thereof) per year, relating to matters as to which he devoted
significant amounts of his attention during the period of his service at the
Bank; and, after the Restricted Period, Mr. Snyder will provide reasonable
cooperation with respect to any governmental investigation or any litigation
arising out of matters to which he devoted significant amounts of his attention
during the period of his service at the Bank; provided that, such consulting
services shall not require that Mr. Snyder travel outside the Greater Washington
Metropolitan area; provided further that such consulting services need not be
performed by Mr. Snyder during regular business hours of the Bank or at the
offices of the Bank.

 

9.                                 Certain Definitions. For purposes of this
Agreement, the following terms have the following meanings:

 

(a)                                   “Accruals” means (i) vacation and sick
leave benefits accrued as of the effective date of the termination but in no
event to include use of automobile or future travel expenses.

 

(b)                                  “New Executive Position” means a position
as an executive officer of a financial institution, manufacturing, sales or
service corporation, or any other commercial or professional organization;
provided that, if such New Executive Position has a salary plus bonus or similar
incentive compensation (the “New Compensation”) equal to (i) at least 90% of the
sum of Mr. Snyder’s salary as identified in paragraph 5(a) (i) plus an amount
equal to his average bonus for the five fiscal year average preceding the year
in which his employment at the Bank terminated (“Old Compensation”), then the
Severance Benefit shall terminate, and (ii) less than 90% of such Old
Compensation, then the Severance Benefit shall be reduced to an amount that, 
combined with the New Compensation, shall equal 90% of the Old Compensation.

 

3

--------------------------------------------------------------------------------


 

(c)                       “Termination For Cause” means the Bank’s termination
of Mr. Snyder’s employment based upon the Bank’s reasonable belief, after the
exercise of due diligence, that Mr. Snyder (i) consistently has failed to
perform substantial duties of his position, (ii) consistently has performed
substantial duties of his position in a grossly negligent manner, or (iii) has
been guilty of bad faith or wilful misconduct in performing or failing to
perform substantial duties of his position and has failed to correct any such
condition identified in subsections (i) , (ii) or (iii) , above, within a
reasonable time after written notice by the Bank to Mr. Snyder of such
condition; or (iv) has been convicted of a misdemeanor that causes material
injury to the business or financial condition of the Bank or (v) has been (A)
convicted of a felony or (B) the subject of an information or indictment
charging a felony; provided that, he shall be entitled to reinstatement, if
requested, in the event no conviction is entered. For purposes hereof,
“conviction” and “convicted” mean a final judgment on a verdict or finding of
guilty, a plea of guilty, or a plea of nolo contendere.

 

(d)                      “Unilateral Voluntary Resignation” means Mr. Snyder’s
written notice of resignation from his position as President of the Bank for
reasons other than a reasonable belief of Mr. Snyder that the Bank desires that
he resign, that the Bank has caused to occur a material diminution in the
responsibilities or powers of his position as President and Chief Executive
Officer, or that the Bank has caused to occur a material diminution of his
salary or related compensation items. For purposes hereof, “material diminution”
means (i) , with respect to aggregate compensation, a reduction of at least 10%
that is not accompanied by a substantially identical reduction in the aggregate
compensation of all or substantially all other officers at or above the level of
vice president, and, (ii) with respect to responsibilities or powers, a change
in organizational structure under which any division or senior officer reporting
to Mr. Snyder would no longer do so, the employment by the Bank of any senior
officer over the written opposition of Mr. Snyder, a decision by the Bank to
enter a new or abandon an existing product market over the written opposition of
Mr. Snyder, or the adoption or rejection by the Bank, over the written
opposition of Mr. Snyder, of any substantial action that could reasonably be
expected to have a material impact upon the financial condition of the Bank or
the results of its operations.

 

10.                                       Arbitration. Any controversy, claim or
dispute under or arising out of this Agreement shall be resolved by arbitration
in accordance with the commercial arbitration rules of the American Arbitration
Association, and judgment upon the award rendered in such arbitration may be
entered in any court of competent jurisdiction. With respect to any matter
submitted to arbitration hereunder, both parties shall use their best efforts to
cause such arbitration proceeding to be commenced and completed as promptly as
is reasonably possible.

 

11.                                       Miscellaneous. This Agreement shall be
binding upon and inure to the benefit of the Bank, its successors and assigns
and Mr. Snyder, his heirs, executors and administrators. The parties hereto may,
by mutual agreement expressed in a writing executed by both of them, amend or
modify this Agreement without the consent of any other person. This Agreement
represents the entire agreement of the parties with respect to the subject
matter, superseding prior oral and written agreements, including, without
limitation, a Severance Agreement dated January 31, 1992, but not including a
Deferred Compensation Agreement dated November 4, 1994; provided that in the
event of any conflict in language, this Agreement shall

 

4

--------------------------------------------------------------------------------


 

govern. The captions in this Agreement have been inserted for convenience only
and shall in no way restrict or otherwise modify any of the terms hereof. This
Agreement shall be construed in accordance with and governed by the laws of the
District of Columbia.

 

Witness Whereof, the Bank has caused this Agreement to be duly executed by its
Chairman, following its review by the members of the Board of Directors, and Mr.
Snyder has duly executed this Agreement effective as of the             day of
April, 1996.

 

 

 

NATIONAL CONSUMER COOPERATIVE BANK

 

 

 

 

 

BY:

/s/

 

 

 

Edward J. Dirkswager,

 

 

Chairman

 

 

 

 

 

BY:

/s/

 

 

 

Charles E. Snyder

 

5

--------------------------------------------------------------------------------